DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of group I, claims 1-14, in the reply filed on 05/03/2021 is acknowledged.  The traversal is on the grounds that the International Searching Authority did not present a lack of unity rejection and that the prior art does not teach rigid substrates as claimed. This is not found persuasive because the entire invention of claim 1, including the instantly claimed rigid substrate, is known in the prior art, as detailed in the rejections of this Office action. Since the method is known in its entirety, there cannot be a special technical feature which makes a contribution over the prior art. While this lack of unity was not found by the ISA, examiners are permitted to make restrictions where appropriate regardless of the findings of the ISA.
The requirement is still deemed proper and is therefore made FINAL, and claim 15 is withdrawn from further consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over LaBrec (US 7,744,001) in view of Mor (US 2016/0121622) and either one of Cooper (US 2005/0245651) or Crombie (US 2018/0163086).
LaBrec teaches a method of a laminated identification document (10,100), the method comprising providing a core material (20,106), printing information (26a,26b,26c,118a,118b,118n) on the core material by electrophotographic printing, and applying an overlaminate (24,102) over the printed information to form the document (See Figures; col. 3, line 41 to col. 4, line 21; col. 8, line 64 to col. 9, line 63; col. 12, lines 5-67). The steps of providing a core material, printing information, and 
Regarding the tensile strength of the substrate, LaBrec teaches that the core material may be polycarbonate, polyester, or polyvinyl chloride (PVC) (See col. 9, lines 3-5 and 53-63). These materials possess tensile strengths within the instantly claimed range.
Regarding the printing step, LaBrec does not expressly disclose printing a liquid ink composition comprising thermoplastic resin onto the substrate, depositing a crosslinking composition onto the printed ink composition, and disposing the ink composition and crosslinking composition between the substrate and the flexible film such that the thermoplastic resin of the ink composition is crosslinked.
Mor teaches an electrophotographic printing method, the method comprising applying a liquid ink comprising a thermoplastic resin onto a print substrate and applying an overcoat composition comprising a crosslinking agent to the ink on the print substrate such that the thermoplastic resin of the ink is crosslinked (See [0025]-[0034]; [0075]).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the printing and crosslinking steps of Mor in the method of LaBrec. The rationale to do so would have been the motivation provided by the teaching of Mor that to do so would predictably increase durability of the printed layer (See [0034]).
Regarding the primer resin, LaBrec does not expressly disclose a primer resin on the rigid substrate or that the primer resin is crosslinked during lamination.
It was known in the prior art at the time of filing to add crosslinkable primers to a substrate to improve adhesion between the substrate and an ink composition printed thereon. This is taught, for example, by Crombie and Cooper, as detailed below.

Cooper teaches a primer coating for a substrate, the primer coating being useful for improving adhesion of liquid toner to the substrate during electrophotographic printing (See Abstract). Crombie teaches that the substrate may be a variety of materials, including PVC (See [0007]; [0013]) and that the primer includes a crosslinking agent (See [0010]; [0024]).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a primer on a surface of the core material of LaBrec such that the primer is crosslinked between the core material and the ink composition during lamination. The rationale to do so would have been the motivation provided by the teachings of Crombie (See Abstract) and Cooper (See Abstract) that to do so would predictably improve adhesion between a printing ink and a substrate.
Regarding claims 2 and 3, LaBrec teaches that the core material (i.e. rigid substrate) may be formed from PVC (See col. 3, lines 60-62; col. 9, lines 53-63).
Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time of filing that the core material of LaBrec would maintain its form in the absence of stress and strain. The core material of LaBrec forms a rigid core for an identification document. It would be immediately obvious to one of ordinary skill in the art that a core for such a document must maintain its shape to give the resulting document necessary rigidity and structure for regular use. Additionally, there is no indication in the LaBrec reference that the core material would lose its form in the absence of stress and strain. In the absence of such a teaching, it is reasonable to conclude that no such loss of form would be present in the method of LaBrec.
Regarding claim 5, Mor teaches that the thermoplastic resin of the ink composition is a copolymer of ethylene or propylene and acrylic acid or methacrylic acid (See [0059]).

Regarding claims 7-8, Mor teaches that the overcoat composition may include 0.1 to 10 wt% crosslinking agent (See [0052]).
Regarding claims 9-10, Mor teaches that the overcoat composition may include a carrier solvent which may evaporate after the overcoat composition is applied (See [0046]-[0047]).
Regarding claim 11, LaBrec teaches a PVC core material with a thickness of about 25 mils (See col. 3, lines 60-62), which corresponds to 635 μm.
Regarding claim 12, LaBrec teaches that the overcoat may be 1-5 mils thick (See col. 3, lines 63-65), which corresponds to 25 to 127 μm and includes materials within the instantly claimed range.
Regarding claims 13-14, LaBrec teaches that the laminated document may include adhesives (See col. 4, lines 11-14; col. 8, line 64 to col. 9 line 3) such as ethylene ethyl acrylate (See col. 14, lines 4-15) which is an acrylic-based adhesive.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday, Thursday, and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARSON GROSS/Primary Examiner, Art Unit 1746